Per Curiam.

The decision in 257 App. Div. 261, which reversed the judgment entered after the prior trial holding the verdict *952for plaintiff was contrary to the weight of the evidence, is controlling here. Although there is additional proof on each side, we think the weight of the evidence remains substantially the same. Defendant’s proof of occupation and activity for subsequent periods, corroborated by motion pictures, weakens the testimony thereon by plaintiff’s witnesses.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur. Present — McCook, Hammer and Rosenman, JJ.